Citation Nr: 9919644	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
PTSD.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied a claim of 
entitlement to an evaluation in excess of 30 percent for 
PTSD.  Subsequent rating decisions confirmed and continued 
that evaluation.

The veteran requested and was granted a Travel Board hearing.  
That hearing was conducted in April 1999 before the 
undersigned Board member.

By a rating decision issued in November 1998, the RO granted 
service connection for migraine headaches, effective in April 
1996, and assigned a noncompensable evaluation.  At his April 
1999 Travel Board hearing, the veteran disagreed with that 
evaluation.  The undersigned Board Member told the veteran 
that his testimony would be considered a notice of 
disagreement with the noncompensable rating.  However, 
Because it is now required that the notice of disagreement be 
sent to the RO, the veteran is urged to submit a written 
notice of disagreement to the RO.  He must do so prior to 
November 4, 1999 for it to be timely.  If he fails to submit 
his written notice of disagreement to the RO,  the rating 
decision assigning the noncompensable evaluation for migraine 
will become final.    


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by family and social isolation, irritability, 
intrusive thoughts, flashbacks, tension, panic attacks 
averaging two or more times weekly, depression, and a variety 
of somatic complaints.

2.  The veteran's PTSD is not manifested by illogical speech, 
near-continuous panic, inability to function independently or 
appropriately, spatial disorientation, or neglect of personal 
hygiene.  



CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD, but no 
more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 50 percent for PTSD, as his symptoms have increased 
in severity.  The claim is well-grounded, because an 
assertion of an increase in severity is sufficient to render 
an increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that the duty to assist the veteran in 
developing the facts of his claim has been met.  38 U.S.C.A. 
§ 5107(a).  

On VA examination conducted in March 1996, the veteran 
reported daily intrusive recollections of Vietnam, described 
as "not all bad," nightmares, night sweats, fear of loss of 
control and potential for violence, continued 
gastrointestinal distress, and migraines.  The veteran's 
affect was mostly sad but improved, inappropriately, in the 
examiner's judgment, at times, such as when combat was 
discussed.  The veteran showed no signs of cognitive 
impairment or thought disorder.  He could be observed 
scanning and focusing on the vivid images he describes at 
times.  The examiner concluded that the veteran had a valid, 
although rare, MMPI (Minnesota Multiphasic Personality 
Inventory) profile, in which complaints of somatic symptoms 
represented emotional conflict and the individual utilized 
repression and denial to repress hostile and aggressive 
impulses.  Other characteristics of the veteran's profile 
included surplus anxiety and nervousness.  The examiner noted 
that the profile was often associated with conversion 
reaction and psychophysiologic reaction.  The examiner 
concluded that when the veteran's PTSD symptomatology was 
considered in light of his migraine headaches and chronic 
gastrointestinal complaints, it interfered with all social 
and occupational pursuits and was severe.

On VA examination conducted in July 1996, the veteran 
reported pain in the chest once a week.  He reported vivid 
dreams of the war, and reported that even small things could 
trigger reexperiencing of traumatic events.  He reported 
several "blowups" in 1992.  Certain television news stories 
caused him to go into a panic attack.  The examiner concluded 
that the veteran's GAF score was 70.  The GAF (Global 
Assessment of Functioning) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-
IV).  See 38 C.F.R. §§ 4.125, 4.130 (1998).  

On VA examination conducted in November 1996, the VA examiner 
concluded that the veteran's migraine headaches were related 
to service-connected PTSD.

In August 1998, the veteran underwent special psychological 
evaluation.  At that time, the veteran reported recurrent 
distressing dreams and intrusive memories on a daily basis 
when exposed to reminders of combat, such as television or 
written news.  The veteran reported that high blood pressure 
was an indicator for him when something was irritating to 
him.  A television program will cause churning in his 
stomach.  The veteran reported that he had no desire for 
violent interaction and would quickly walk away from 
aggressive interactions.  He avoided crowds, public events, 
and shopping at a mall.  He discussed threatening a boyfriend 
of his daughter's.  He reported that he never had any 
friends, and is less social now.  He reported detachment from 
his spouse and family, in that if he does not want to hear 
complaints, he will go into his "quiet zone."  He noted 
that he recently contacted his mother by sending her a card 
after many years of non communication, and his mother was so 
surprised that she called him.  He does attend church and 
volunteers at the church to fix things as a handyman.  He 
reported that he was irritable much of the time.  When the 
pain due to his chronic back disorders becomes severe, he 
does have suicidal ideation, but has not made any suicidal 
attempts.  The examiner concluded that the veteran lacked 
moderation in responding to stress, excessive concern with 
his somatic complaints and physical health, and strong desire 
to working despite physical limitations, as a result of his 
PTSD.  The examiner concluded that the veteran had PTSD, 
dysthymic disorder, and a mood disorder due to chronic pain, 
and a GAF score of 55.

On VA psychiatric examination conducted in September 1998, 
the veteran reported feeling tense "all of the time."  He 
reported clenching his jaw sometimes 24 hours a day and then 
his jaw hurts.  He reported intrusive thoughts about Vietnam, 
and stated he had to take these intrusions in stride.  His 
daily activities consisted of working at home.  He reported 
on working at his church as on projects as a painter.  He 
reported that he socialized "some."  His speech was 
relevant.  The examiner concluded that the veteran's GAF had 
decreased to 65, primarily as a result of chronic pain, 
subsequent unemployment, and interference in social life.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where entitlement to compensation 
has already been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  The entire recorded history of a disability 
is to be reviewed, but the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, the criteria used to 
evaluate psychiatric disorders were changed.  Prior to 
November 7, 1996, the criteria for evaluation of PTSD were 
set out in 38 C.F.R. § 4.132, Diagnostic Code 9411.  The 
veteran's PTSD is now evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  The Board can consider only the 
"old" criteria for the period prior to November 7, 1996, to 
determine whether an increased evaluation is warranted during 
that period; for the period after November 7, 1996, the Board 
must consider both the "old" and the "new" criteria.    

Under the "old" regulations in effect prior to November 7, 
1996, pertaining to psychiatric disabilities, including 
depression and PTSD, a 30 percent evaluation required 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  "Definite" is construed 
as distinct, unambiguous, and moderately large in degree. It 
represents a degree of social and industrial inadaptability 
that is more than moderate but less than rather large.  
VAOPGCPREC 9-93 (1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent required evidence of 
severe impairment of the veteran's ability to establish and 
maintain effective or favorable relationships with people, 
and of psychoneurotic symptoms of such a degree and 
persistence that the veteran's ability to obtain or retain 
employment would be severely impaired. 

The current criteria for evaluation of PTSD, under Diagnostic 
Code 9411, provide a 30 percent rating when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is warranted 
when PTSD symptomatology causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, and an 
inability to establish and maintain effective relationships.  

The veteran is socially isolated, having few friends, 
although he attends church.  It is noteworthy that he 
maintained constant employment, working more than full-time, 
describing himself as a "workaholic," and apparently used 
work as an escape from family and social interactions.  The 
veteran now withdraws from his wife, the only person still in 
the home, retreating to his "quiet zone" when he does not 
want to interact with her.  It is also noteworthy that he is 
so withdrawn from the rest of his family that sending a card 
to his mother was a surprise to her.  Although the veteran 
volunteers at church, he volunteers as a handyman or painter, 
activities which require little interaction with others, even 
though such physical activity is apparently contraindicated 
by his back disorders.  VA outpatient mental health treatment 
notes reflect that the veteran's outpatient therapy has been 
directed at encouraging him to be more appropriate in 
choosing the nature and exertion level of his activities.  

He apparently has panic attacks varying in frequency from one 
or two times weekly to more often, and frequently has somatic 
manifestations of tension.  The Board finds that these 
symptoms are more than "definite" and are in equipoise to 
met the criteria for "moderately large" or "considerable" 
as contemplated for a 50 percent evaluation under the "old" 
criteria.  

There is no evidence on the most recent VA examination that 
the veteran's memory is impaired, but it is clear that the 
veteran's PTSD affects his occupation and social 
capabilities, although the examiners have not clearly 
differentiated between somatic complaints and pain related to 
PTSD and effects of pain due to back disorders, for which 
service connection has not been granted.  

The evidence clearly reflects that the veteran has 
deficiencies in every aspect of his life, including work, 
family relations, judgment, and mood.  The evidence also 
clearly reflects that some of these deficiencies are related 
to nonservice-connected back disorder rather than to PTSD, 
but without differentiation between effects attributable to 
each disability.  It is clear that the effect of the 
veteran's PTSD is more than "occasional" as required to 
meet the criteria for a 30 percent evaluation.  In 
particular, the Board notes that the veteran receives regular 
mental health clinical treatment and follow-up and takes two 
medications, Prozac and Trazodone.  While there is no 
evidence that the veteran's panic episodes are near-
continuous, it is clear that he does have such episodes 
frequently when he is unable to work to keep him from 
focusing on his tension or panic.   

In light of the severity of the veteran's overall symptoms, 
including the frequency and intensity of flashbacks, 
nightmares, intrusive thoughts, irritability, and tension, in 
conjunction with his apparently family and social isolation, 
among other symptoms, the Board has considered whether the 
veteran's symptomatology is consistent with a level of 
severity of disability contemplated by a 50 percent 
evaluation, under either the old or the new criteria.  The 
Board notes in particular that the GAF scores assigned by 
various examiners are at variance, with two VA examiners 
apparently concluding that the veteran's PTSD results in a 
GAF of 55 or less and severe disability, and two VA 
examination resulted in GAF scores of 65 or more, with only 
moderate disability attributed to PTSD.

The evidence as to whether the veteran's symptoms more 
closely conform to the criteria for a 30 percent evaluation 
or to a 50 percent evaluation, under either the old or the 
new criteria, is essentially in equipoise.  The objective 
evidence establishes that the veteran has difficulty adapting 
to stressful circumstances, and manifests somatic symptoms of 
PTSD.  However, there is evidence that the veteran's 
nonservice-connected back disability is a major factor in the 
veteran's pain and current inability to perform past work.  
There is no evidence that the veteran has a thought disorder, 
neglects personal hygiene, or is disoriented to person, 
place, or time.  

Thus, the evidence is equipoise as to whether the veteran 
meets the criteria for a 50 percent evaluation.  Reasonable 
doubt as to this issue must be decided in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  The Board finds that, with 
application of provisions regarding reasonable doubt, the 
veteran meets the criteria for a 50 percent evaluation, but 
there is no evidence that the veteran meets the criteria for 
the next higher evaluation, a 70 percent evaluation.


ORDER

A 50 percent evaluation for PTSD is granted, subject to laws 
and regulations governing effective dates.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

